UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09461 Nuveen North Carolina Dividend Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:5/31 Date of reporting period:8/31/10 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen North Carolina Dividend Advantage Municipal Fund (NRB) August 31, 2010 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations – 9.8% (5.9% of Total Investments) $ 380 North Carolina Capital Facilities Financing Agency, Revenue Bonds, Duke University, Series 10/11 at 100.00 AA+ $ 388,683 2001A, 5.125%, 10/01/26 North Carolina Capital Facilities Financing Agency, Revenue Bonds, High Point University, 9/11 at 101.00 N/R Series 2001, 5.125%, 9/01/18 North Carolina Capital Facilities Financing Agency, Revenue Bonds, Johnson and Wales 4/13 at 100.00 N/R University, Series 2003A, 5.000%, 4/01/33 – SYNCORA GTY Insured University of North Carolina System, Pooled Revenue Refunding Bonds, Series 2002A, 5.375%, 10/12 at 100.00 A 4/01/17 – AMBAC Insured University of North Carolina, Chapel Hill, System Net Revenue Bonds, Series 2001A, 6/11 at 100.00 Aaa 5.000%, 12/01/25 University of North Carolina, Chapel Hill, System Net Revenue Bonds, Series 2002B, No Opt. Call Aaa 5.000%, 12/01/11 Total Education and Civic Organizations Health Care – 21.7% (13.2% of Total Investments) Albemarle Hospital Authority, North Carolina, Health Care Facilities Revenue Bonds, Series 10/17 at 100.00 N/R 2007, 5.250%, 10/01/38 Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System Revenue 1/18 at 100.00 AA– Bonds, Series 2008A, 5.000%, 1/15/47 Charlotte-Mecklenberg Hospital Authority, North Carolina, Carolinas HealthCare System, Health 1/19 at 100.00 AA– Care Refunding Revenue Bonds, Series 2009A, 5.250%, 1/15/39 Johnston Memorial Hospital Authority, North Carolina, Mortgage Revenue Bonds, Johnston 4/18 at 100.00 AAA Memorial Hospital Project, Series 2008, 5.250%, 10/01/36 – AGM Insured 30 New Hanover County, North Carolina, Hospital Revenue Bonds, New Hanover Regional Medical 10/19 at 100.00 AAA Center, Series 2006B, 5.125%, 10/01/31 – AGM Insured North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, WakeMed, Series 10/14 at 100.00 AAA 2009A, 5.625%, 10/01/38 – AGC Insured North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Union Regional 1/12 at 100.00 A+ Medical Center, Series 2002A, 5.250%, 1/01/15 North Carolina Medical Care Commission, Healthcare Revenue Bonds, Carolina Medicorp, Series 11/10 at 100.00 A+ 1996, 5.250%, 5/01/26 North Carolina Medical Care Commission, Hospital Revenue Bonds, Southeastern Regional Medical 6/12 at 101.00 A Center, Series 2002, 5.250%, 6/01/22 North Carolina Medical Care Commission, Hospital Revenue Bonds, Wilson Medical Center, Series 11/17 at 100.00 A– 2007, 5.000%, 11/01/20 North Carolina Medical Care Commission, Revenue Bonds, Blue Ridge Healthcare System, Series 1/15 at 100.00 A 2005, 5.000%, 1/01/33 – FGIC Insured Northern Hospital District of Surry County, North Carolina, Health Care Facilities Revenue 4/18 at 100.00 BBB Bonds, Series 2008, 6.250%, 10/01/38 Total Health Care Housing/Single Family – 4.4% (2.7% of Total Investments) North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, 1998 Trust Agreement, 1/11 at 100.00 AA Series 10A, 5.400%, 7/01/32 – AMBAC Insured (Alternative Minimum Tax) North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, 1998 Trust Agreement, 1/11 at 100.00 AA Series 5A, 5.625%, 7/01/30 (Alternative Minimum Tax) North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, Series 2007-29A, 4.800%, 1/17 at 100.00 AA 7/01/33 (Alternative Minimum Tax) North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, Series 25-A, 4.900%, 7/16 at 100.00 AA 7/01/37 (Alternative Minimum Tax) Total Housing/Single Family Long-Term Care – 1.8% (1.1% of Total Investments) North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Presbyterian Homes, Series 2006: 5.400%, 10/01/27 10/16 at 100.00 N/R 5.500%, 10/01/31 10/16 at 100.00 N/R North Carolina Medical Care Commission, Revenue Bonds, Pines at Davidson, Series 2006A, 1/16 at 100.00 N/R 5.000%, 1/01/36 Total Long-Term Care Materials – 1.0% (0.6% of Total Investments) Columbus County Industrial Facilities and Pollution Control Financing Authority, North 3/17 at 100.00 BBB Carolina, Environmental Improvement Revenue Bonds, International Paper Company Project, Series 2007A, 4.625%, 3/01/27 Tax Obligation/General – 11.4% (6.9% of Total Investments) Durham, North Carolina, General Obligation Bonds, Series 2007, 5.000%, 4/01/21 4/17 at 100.00 AAA North Carolina, General Obligation Bonds, Series 2004A: 5.000%, 3/01/18 3/14 at 100.00 AAA 5.000%, 3/01/22 3/14 at 100.00 AAA Wake County, North Carolina, Limited Obligation Bonds, Series 2010, 5.000%, 1/01/37 1/20 at 100.00 AA+ Total Tax Obligation/General Tax Obligation/Limited – 26.5% (16.1% of Total Investments) Charlotte, North Carolina, Certificates of Participation, Governmental Facilities Projects, 6/13 at 100.00 AA+ Series 2003G, 5.375%, 6/01/26 (UB) Charlotte, North Carolina, Certificates of Participation, Nascar Hall of Fame, Series 2009C, 6/19 at 100.00 AA+ 5.000%, 6/01/39 Charlotte, North Carolina, Certificates of Participation, Transit Projects Phase 2, Series 6/18 at 100.00 AA+ 2008A, 5.000%, 6/01/33 Craven County, North Carolina, Certificates of Participation, Series 2007, 5.000%, 6/01/23 – 6/17 at 100.00 AA– NPFG Insured Dare County, North Carolina, Certificates of Participation, Series 2002, 5.250%, 6/01/15 – 12/12 at 100.00 AA– AMBAC Insured Davidson County, North Carolina, Certificates of Participation, Series 2004, 5.250%, 6/01/21 – 6/14 at 100.00 Aa3 AMBAC Insured Durham, North Carolina, Certificates of Participation, Series 2005B, 5.000%, 6/01/25 6/15 at 100.00 AA+ 50 Harnett County, North Carolina, Certificates of Participation, Series 2009, 5.000%, 6/01/28 – 6/19 at 100.00 AAA AGC Insured Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series No Opt. Call A+ 2010A, 0.000%, 8/01/35 Raleigh, North Carolina, Certificates of Participation, Downtown Improvement Project, Series 6/14 at 100.00 AA+ 2004B, 5.000%, 6/01/20 Raleigh, North Carolina, Certificates of Participation, Series 2007, 5.000%, 2/01/27 2/17 at 100.00 AA+ Rutherford County, North Carolina, Certificates of Participation, Series 2007, 5.000%, 12/17 at 100.00 AAA 12/01/27 – AGM Insured Sampson County, North Carolina, Certificates of Participation, Series 2006, 5.000%, 6/01/34 – 6/17 at 100.00 AAA AGM Insured (UB) Wilmington, North Carolina, Certificates of Participation, Series 2008A, 5.000%, 6/01/29 6/18 at 100.00 AA Wilson County, North Carolina, Certificates of Participation, School Facilities Project, 4/17 at 100.00 Aa3 Series 2007, 5.000%, 4/01/25 – AMBAC Insured Total Tax Obligation/Limited Transportation – 13.9% (8.5% of Total Investments) Charlotte, North Carolina, Airport Revenue Bonds, Charlotte Douglas International Refunding 7/20 at 100.00 A+ Series 2010A, 5.000%, 7/01/39 North Carolina State Ports Authority, Port Facilities Revenue Bonds, Senior Lien Series 2010A, 2/20 at 100.00 A3 5.250%, 2/01/40 North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A, 1/19 at 100.00 AAA 5.750%, 1/01/39 – AGC Insured North Carolina Turnpike Authority, Triangle Expressway System Senior Lien Revenue Bonds, Series 2009B: 0.000%, 1/01/34 – AGC Insured No Opt. Call AAA 0.000%, 1/01/38 – AGC Insured No Opt. Call AAA Piedmont Triad Airport Authority, North Carolina, Airport Revenue Bonds, Series 2005A, 5.000%, 7/15 at 100.00 A2 7/01/20 – SYNCORA GTY Insured Raleigh Durham Airport Authority, North Carolina, Airport Revenue Bonds, Refunding Series No Opt. Call Aa3 2010A, 5.000%, 5/01/36 (WI/DD, Settling 9/02/10) Raleigh Durham Airport Authority, North Carolina, Airport Revenue Bonds, Series 2001A, 5.250%, 5/11 at 101.00 Aa3 11/01/18 – FGIC Insured Total Transportation U.S. Guaranteed – 13.0% (7.9% of Total Investments) (4) Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, DBA 1/15 at 100.00 AAA Carolinas Healthcare System, Series 2005A, 5.000%, 1/15/45 (Pre-refunded 1/15/15) Greensboro, North Carolina, Combined Enterprise System Revenue Bonds, Series 2001A, 5.125%, 6/11 at 101.00 AAA 6/01/21 (Pre-refunded 6/01/11) North Carolina Capital Facilities Financing Agency, Revenue Bonds, Duke University, Series 10/11 at 100.00 AAA 2001A, 5.125%, 10/01/26 (Pre-refunded 10/01/11) North Carolina Medical Care Commission, Health System Revenue Bonds, Mission St. Joseph’s 10/11 at 101.00 AA (4) Health System, Series 2001, 5.250%, 10/01/31 (Pre-refunded 10/01/11) North Carolina Medical Care Commission, Revenue Bonds, Northeast Medical Center, Series 2004, 11/14 at 100.00 Aa3 (4) 5.000%, 11/01/24 (Pre-refunded 11/01/14) University of North Carolina System, Pooled Revenue Refunding Bonds, Series 2002A: 5.375%, 4/01/17 (Pre-refunded 10/01/12) – AMBAC Insured 10/12 at 100.00 N/R (4) 5.375%, 4/01/17 (Pre-refunded 10/01/12) – AMBAC Insured 10/12 at 100.00 N/R (4) Total U.S. Guaranteed Utilities – 17.7% (10.8% of Total Investments) Greenville, North Carolina, Combined Enterprise System Revenue Bonds, Series 2001: 5.250%, 9/01/20 – AGM Insured 9/11 at 101.00 AAA 5.250%, 9/01/21 – AGM Insured 9/11 at 101.00 AAA North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2005, 1/16 at 100.00 A– 5.250%, 1/01/20 – AMBAC Insured North Carolina Eastern Municipal Power Agency, Power System Revenue Refunding Bonds, Series 1/11 at 100.00 Baa1 1993B, 5.500%, 1/01/17 – FGIC Insured 25 North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Refunding Series 1/19 at 100.00 A 2009A, 5.000%, 1/01/30 Wake County Industrial Facilities and Pollution Control Financing Authority, North Carolina, 2/12 at 101.00 A1 Revenue Refunding Bonds, Carolina Power and Light Company, Series 2002, 5.375%, 2/01/17 Total Utilities Water and Sewer – 43.3% (26.3% of Total Investments) Brunswick County, North Carolina, Enterprise System Revenue Bonds, Series 2008A, 5.000%, 4/18 at 100.00 AAA 4/01/31 – AGM Insured Cape Fear Public Utility Authority, North Carolina, Water & Sewer System Revenue Bonds, Series 8/18 at 100.00 AA 2008, 5.000%, 8/01/35 Charlotte, North Carolina, Water and Sewerage System Revenue Bonds, Series 2001, 6/11 at 101.00 AAA 5.125%, 6/01/26 Charlotte, North Carolina, Water and Sewerage System Revenue Bonds, Series 2008, 7/18 at 100.00 AAA 5.000%,7/01/38 Greensboro, North Carolina, Combined Enterprise System Revenue Bonds, Series 2005A, 6/15 at 100.00 AAA 5.000%, 6/01/25 Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2009A, 6.000%, 6/01/34 – 6/19 at 100.00 AAA AGC Insured Onslow County, North Carolina, Combined Enterprise System Revenue Bonds, Series 2004B, 5.000%, 6/14 at 100.00 A 6/01/23 – SYNCORA GTY Insured Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Series 2006A: 5.000%, 3/01/31 (UB) 3/16 at 100.00 AAA 5.000%, 3/01/36 (UB) 3/16 at 100.00 AAA 5 Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Series 2006A, Residuals No Opt. Call AAA Series 11-R-645-2, 13.544%, 3/01/14 (IF) Winston-Salem, North Carolina, Water and Sewer System Revenue Bonds, Series 2007A, 5.000%, 6/17 at 100.00 AAA 6/01/37 (UB) Total Water and Sewer $ 57,095 Total Investments (cost $55,231,757) – 164.5% Floating Rate Obligations – (20.2)% MuniFund Term Preferred Shares, at Liquidation Value – (46.8)% (5) Other Assets Less Liabilities – 2.5% Net Assets Applicable to Common Shares – 100% $ 35,449,699 Fair Value Measurements In determining the value of the Fund’s investments, various inputs are used. These inputs are summarized in the three broad levels listed below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of August 31, 2010: Level 1 Level 2 Level 3 Total Investments: Municipal Bonds $ — $ — Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. At August 31, 2010, the cost of investments was $48,045,263. Gross unrealized appreciation and gross unrealized depreciation of investments at August 31, 2010, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments (1) All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. (2) Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. (3) Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. (4) Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. (5) MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 28.5%. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen North Carolina Dividend Advantage Municipal Fund By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary DateOctober 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) DateOctober 29, 2010 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) DateOctober 29, 2010
